PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/795,212
Filing Date: 26 Oct 2017
Appellant(s): Lutnick et al.



__________________
Roosevelt V. Segarra
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/17/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The Double Patenting rejection of claims 1, 2, 5-7, 9 and 11 is withdrawn based upon Applicant’s Terminal Disclaimer filed 3/17/2021.

(2) Response to Argument
The 101 rejection to applicant’s amended claims is maintained. "Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea", (see Electric Power Group).
Applicant further argues that there is no evidence that the claims at issue are well-understood, routine or conventional in nature under the eligibility analysis, Step 2B.  However, MPEP 2106.05(d)(II)(i) recites the following relevant example:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RUSSELL S GLASS/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
Conferees:
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624    
                                                                                                                                                                                        
/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627 
   
                                                                                                                                                                                                    Requirement to pay appeal forwarding fee. 

 In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.